office_of_chief_counsel internal_revenue_service memorandum number release date cc ita postf-122331-04 uilc date date to associate area_counsel salt lake city cc sb slc from associate chief_counsel income_tax accounting cc ita subject refunds of required_payments under sec_7519 this chief_counsel_advice responds to your memorandum requesting advice on the applicable statute_of_limitations for refunds of required_payments under sec_7519 of the internal_revenue_code this advice may not be used or cited as precedent t issue sec_1 whether a claim_for_refund of a required_payment made under sec_7519 is subject_to the period of limitations in sec_6511 whether the irs should make refunds under sec_7519 to taxpayers who have not filed forms to calculate their annual required_payments conclusions a required_payment under sec_7519 is a payment in the nature of a deposit rather than a tax accordingly a claim_for_refund of a required_payment is a non-tax claim against the government that is subject_to the general six-year period of limitations in u s c and all statutory references in this memorandum are to the internal_revenue_code u s c unless expressly indicated otherwise postf-122331-04 the irs should not make refunds of required_payments until the entity has filed forms required_payment or refund under sec_7519 for each tax_year that precedes the year for which the refund is requested because the deposit required by sec_7519 varies from year to year the irs cannot compute the amount of the deposit to be refunded until it has received and evaluated the entity’s calculation on form of the amount of deposit that is required for each year facts the ogden campus accounts management division has observed that a number of entities subject_to the requirements of sec_7519 are delinquent in filing forms law and analysis taxable years and deferral sec_441 requires each taxpayer to compute taxable_income on the basis of the taxpayer’s taxable_year which for most taxpayers is the calendar_year to avoid the deferral of income to shareholders a pass-through entity such as an s_corporation must generally use a calendar_year unless it can demonstrate a business_purpose for using a fiscal_year other than a calendar_year sec_1378 similarly in the absence of a business_purpose a partnership ordinarily must use the same taxable_year as its partners sec_706 even if a partnership or an s_corporation does not have a business_purpose for using a fiscal_year sec_444 nevertheless permits the entity to elect a taxable_year that differs from its otherwise required_taxable_year an entity may make the sec_444 election only if the deferral_period is no longer than three months ie the entity’s fiscal_year may end on september october or november if the shareholders or partners are calendar_year taxpayers and the entity makes the payments required by sec_7519 sec_444 and c absent statutory limitations on what constitutes a permissible taxable_year owners of pass-through entities could achieve significant tax_deferral by the simple expedient of having the entity’s taxable_year end at a time different than theirs the deferral is possible because sec_706 and sec_1366 provide that the income of a partnership or s_corporation is included in the returns of its partners or shareholders for the taxable_year of the partners or shareholders that includes the last day of the entity’s taxable_year for example a business that earned most of its income from october through december could defer the taxation of that income until the next calendar_year if the the mechanism for electing a different taxable_year upon a showing of a business_purpose is found in sec_1_442-1 and revproc_2002_39 2002_1_cb_1046 as modified by notice_2002_72 2002_2_cb_843 postf-122331-04 business operated as a partnership with a fiscal_year ending september the partners would not report the income from the first year until the end of the second year required_payments under sec_7519 as further explained below sec_7519 compensates the government for the lost time_value_of_money when taxes are deferred under sec_444 to maintain a valid sec_444 election a partnership or an s_corporation is obligated to make the required_payments imposed by sec_7519 the entity must both file a form_8752 required_payment or refund under sec_7519 showing the required_payment even if the amount of such payment is zero and pay the full amount of the required_payment as reported for each year in which the sec_444 election is in effect sec_7519 sec_1_7519-2t the form_8752 and the payment are due not later than may 15th of the calendar_year following the calendar_year in which the entity’s applicable_election_year begins sec_1_7519-2t the amount of the required_payment an entity must make under sec_7519 for any applicable_election_year is the excess of --- the applicable_percentage of the adjusted highest sec_1 rate multiplied by the net base_year income of the partnership or the s_corporation the b amount over the net_required_payment_balance the b balance sec_7519 sec_1_7519-1t a ex sec_7519 effectively requires every partnership or s_corporation with a sec_444 election to maintain a running deposit account with the irs the b amount that an entity must keep on deposit during a given year is intended to approximate the maximum_tax the partners or shareholders could defer through the entity’s use of a different tax_year the b balance is the net deposit than is left in the account from the prior year sec_7519 obliges the entity to make a required_payment equal to the amount by which the b amount required to be on deposit for that year exceeds the b balance that is already on deposit from the prior year the entity adjusts the account balance annually when it files form_8752 either by making an additional required_payment under sec_7519 if a higher deposit is required or by claiming a refund under sec_7519 if the required balance is less than the balance in the account refunds from the net_required_payment_balance if the entity claims on a form_8752 that the b amount required to be kept on deposit for a year is less the existing b account balance from the prior year the the relevant calculation set forth in sec_7519 and e is not germane to this discussion postf-122331-04 entity is entitled to a refund of the excess_amount in the b account sec_7519 the rationale underlying sec_7519 is straightforward the irs may not keep any part of the b account balance from one year into the next year that exceeds the b amount to be kept on deposit for the next year excessive amounts in the b account would be refunded for example if the entity’s income has declined from one year to the next or if the maximum_tax rate dropped from one year to the next an entity is entitled to a refund of the entire b account balance when the entity revokes its sec_444 election or goes out of existence sec_7519 upon liquidation or termination an entity’s b required_deposit becomes zero assessment and collection of required_payments for collection and assessment purposes a sec_7519 required_payment is treated like an employment_tax if the entity does not timely make a required_payment the amount due can be assessed and collected as if it were a tax under subtitle c sec_7519 the required_payments may be assessed under sec_6201 through and collected under sec_6301 through the deficiency procedures for income taxes in sec_6211 through however do not apply a sec_7519 required_payment is also treated as a tax for purposes of determining interest and some penalties sec_7519 provides that any amount of the required_payment not paid on or before the last date prescribed for payment accrues interest on the unpaid amount for the period from the prescribed date to the date the required_payment is paid likewise sec_7519 allows a percent late payment penalty to be imposed if the required_payment is not made timely sec_7519 allows additional penalties for negligence and fraud however a required_payment is not treated like a tax for other purposes once a required_payment is assessed and collected it becomes part of the amount required to be kept on deposit for the deferral year the deposits rolled over from the prior year and any required_payments serve as a security deposit for the entity’s right to use a taxable_year other than a required tax_year the government may invest the deposited amount and collect interest but must refund the deposits when the entity liquidates or terminates its sec_444 election sec_7519 treats a required_payment as a deposit rather than a tax by explicitly providing that no interest shall be allowed with respect to any refund of a payment made under this section the ultimate penalty for an entity’s willful failure to make any required_payment under sec_7519 is the termination of the sec_444 election see semmes bowen semmes v united_states fed cl aff’d without opinion 34_f3d_1080 fed cir for a comparison of deposits with tax_payments see revproc_2005_18 2005_13_irb_798 superseding revproc_1984_58 1984_2_cb_501 which provides the current instructions on using designated cash postf-122331-04 statute_of_limitations on refunds sec_7519 does not provide a limitation period for claiming the refund of required_payments either when the existing b account balance exceeds the b amounts to be kept on deposit for a year or when the sec_444 election terminates refunds of tax overpayments are authorized under sec_6402 the regulations under sec_6402 provide that arefunds of overpayments may not be allowed or made after the expiration of the statutory period of limitations properly applicable unless before the expiration of such period a claim therefore has been filed by the taxpayer treas reg ' a sec_6511 provides the statutory period of limitations for refunding tax overpayments claim for credit or refund of an overpayment of any_tax imposed by this title in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6511 provides that no credit or refund shall be allowed or made after the expiration of the period of limitations prescribed in sec_6511 unless a claim for credit or refund is filed by the taxpayer within such period sec_6511 does not define or otherwise identify what constitutes a tax imposed by this title however in analyzing the sec_6511 limitation period courts generally have recognized that the tax laws are technical and the statutes of limitation are to be interpreted accordingly 914_f2d_499 4th cir sec_6511 applies only to tax paid_by taxpayers and not to deposits or other_payments that do not constitute payments of tax if a payment claimed from the irs is not a tax subject_to sec_6402 and sec_6511 claimants generally have six years after the right of action accrues to file suit against the government in a district_court or in the court of federal claims for recovery_of such deposits under sec_6603 rather than tax_payments to stop the accrual of interest on potential underpayments of tax effective for deposits made after date sec_6603 provides for the payment of interest on the return of a designated deposit see sec_6603 prior to the enactment of sec_6603 a payment in the nature of a cash bond under revproc_1984_58 was not a payment of tax was not subject_to a claim for credit or refund and if returned to the taxpayer did not bear interest for example the payment of overpayment interest under sec_6611 is not a refund of tax and is not subject_to the limitations_period in sec_6511 33_fedclaims_4 likewise sec_6603 and revproc_2005_18 supra note do not take into account a limitation period for the return designated deposits made by taxpayers to stop the running of interest postf-122331-04 payment u s c a and based on common_law rules the six-year period starts when all the events which fix the government's alleged liability have occurred and the taxpayer was or should have been aware of their existence hapland band of pomo indians v united_states 855_f2d_1573 fed cir sec_7519 required_payments are deposits not taxes the key issue then for this analysis is whether the amount to be refunded from the sec_7519 required_payments are taxes subject_to sec_6511 this office and the one court that has considered the issue have previously concluded that the required_payment is a tax a date memorandum to district_counsel los angeles district discussed the essence of what constitutes a tax a tax has been defined as an enforced contribution exacted pursuant to legislative authority in the exercise of the taxing power and imposed and collected for the purpose of raising revenue to be used for public or governmental purposes whether a particular charge falls into the category of a tax depends upon its real nature if it is in the nature of a tax it is not material that it is called by a different name the memorandum concluded that the required_payments being enforced contributions exacted pursuant to legislative authority were taxes cca date irs cca lexi sec_139 the irs took the same position in voss industries inc v united_states u s t c cch par big_number n d ohio the district_court held that the sec_7519 required_payments were taxes and that the time for filing a refund had expired before the entity’s claim was filed upon further consideration we are reversing our earlier administrative and litigating position for the following reasons first and foremost the legislative_history and the statutory construction of sec_7519 indicate that the required_payments are not a legislative attempt to collect revenue through enforced contributions but are refundable deposits sec_7519 is intended to compensate the government for the lost time_value_of_money when the taxpayer- owners of an s_corporation or partnership defer income earned through an entity that has made a sec_444 election in lieu of collecting an enhanced estimated_tax from the taxpayer-owners congress required the entity to keep a required balance on deposit with the irs for the period over which the taxpayer-owners deferred the income see omnibus budget reconciliation act of p l h_r conf_rep dec the initial house bill would have required the partners in an electing partnership and shareholders in an electing s_corporation to pay enhanced estimated_tax payments in advance of the year for which the taxes would be due the conference agreement modified the house bill by requiring the electing entity to make additional payments although the report called the entities’ payments taxes the revised bill described in the report contemplated that the entity level payments would serve as advance deposits of postf-122331-04 sec_7519 defines the amount that must be kept on deposit for each year the payment required by sec_7519 is the amount the entity must pay if the existing deposit defined by sec_7519 is less than the required_deposit for the current_year rather than providing for a new deposit to be made and refunded each year sec_7519 envisions an ongoing deposit account for each entity for which the entity annually makes up or down adjustments after making an initial required_payment to establish the balance in a deposit account for the first year of the deferral the entity would need to report the adjustments for each year depending upon whether the sec_7519 formula increased or decreased the amount required to be kept in the account each year the entity would either make an additional required_payment or get a refund from the existing account when it filed its form_8752 in essence sec_7519 creates continuing accounts to earn interest to compensate the government for the interest that the government loses on the shareholders’ and partners’ deferred taxes the government after collecting the required_payment from the entity may invest and collect interest upon the entity’s deposit for the year until the partners or shareholders pay the tax that has been deferred under the sec_444 election in the words of notice_89_41 1989_1_cb_681 r equired payments are intended to represent the value of the tax_deferral obtained by the owners of those passthrough entities through the use of a taxable_year different from the required_taxable_year a leading tax treatise explains the rationale for computing the deposit that the entity must have on deposit each year net base_year income is multiplied by a percentage that is one point higher than the highest marginal tax_rate for individuals the product of this multiplication is intended as a surrogate for the taxes the partners or shareholders would have paid on the deferred income and is the sum the entity must keep on deposit with the treasury the entity’s payment for the year is usually this amount less the ‘net required_payment balance ’ which is the excess of the sum of the required_payments for prior years over the portions of these payments that have been refunded to the entity the aggregate amount on deposit is meant to approximate the taxes deferred by the partners or shareholders for the deferral_period of the taxable_year of the entity that is currently in progress the current payment is thus limited to the amount needed to bring the aggregate up to this amount bittker lokken federal taxation of income estates and gifts par pages s105-20 - s105-21 cum supp no emphasis added footnotes omitted the partners’ and shareholders’ deferred tax_liabilities postf-122331-04 the second crucial distinction between the sec_7519 required_payment and a tax is that the entity is entitled to a refund of the entire account balance upon termination of the election or liquidation of the entity and to excess aggregate payments during the entity’s life as stated in bittker lokken supra at s105-21 emphasis added footnotes omitted if the computation formula yields a negative number the partnership or s_corporation is entitled to a refund of that amount a negative number represents an excess of prior payments over the tax presently being deferred an excess of the existing deposit over the amount intended to be covered by the deposit the refund is thus essential to the function of the payments as a deposit rather than a tax the computation will always yield a negative number for the year in which the entity liquidates or terminates its sec_444 election because the liquidation or termination will end the deferral of income by the entity’s partners or shareholders the entity will no longer need to maintain a deposit with the irs any amount remaining in the b account will then be refundable to the entity this full refund of all the required_payments is inconsistent with the characterization of the required_payment as a tax third under sec_7519 the required_payments function as deposits each year the government holds the amounts specified in b so that it may earn interest on an amount approximately equal to income that was deferred as a direct result of the entity’s sec_444 election it is consistent with that purpose to require entities to pay interest and penalties on late payments because an entity with delinquent payments is depriving the government of the opportunity to invest the required balance likewise the government is excused from paying interest on any refund because the government not the entity was intended to benefit from the use of the required_payments over the deferral_period finally sec_7519 payments are not definite fixed liabilities like taxes required_payments once made are rolled forward from one year to the next throughout the life of a sec_444 election the payments are kept on deposit over the life of the sec_444 election with the balance being adjusted from year to year to maintain the deposits required by sec_7519 the required_payments will seldom be refunded within years of assessment or years of payment sec_6511 contemplates payments and refunds for a single tax period not requests for the refund of amounts held in a rolling account over several tax years making refunds under sec_7519 required_payments even if assessed like taxes are not taxes once they become part of a required_payment account thus neither sec_6402 nor sec_6511 apply to refunds from a required_payments account under sec_7519 postf-122331-04 in the absence of a specific limitation period for claiming the refund of sec_7519 required_payments the general limitation period in u s c a and will apply an entity has six years to file suit against the government for recovery_of a required_payment from the date on which all the events which fix the government's alleged liability have occurred and the entity was or should have been aware of their existence the entity may file an administrative refund claim within that six year period the six year period for filing suit should start as of the due_date of the form_8752 on which the refund of a required_payment should have been claimed the entity’s right to a refund of any excess payment becomes fixed albeit unknown to the government as of the due_date for the form_8752 and the entity being responsible for filing the required form_8752 should be aware that the events establishing the liability had occurred likewise all the events which fix the government’s alleged liability for refunding the balance of the sec_7519 accounts would occur if the entity liquidated or terminated its sec_444 election the entity would have up to six years from the liquidation or termination of the sec_444 election to file suit to recover any excess sec_7519 deposits the government should not make any refund of a required_payment to an entity for any year until the entity has filed forms for each preceding year that the entity’s sec_444 election was in effect the sec_7519 statutory scheme for required_payments mandates the annual computation of any required_payment or refundable amount for each successive year the balance to be kept in a required_payment account could increase decrease or stay the same from any one year to the next if an entity does not file the required form_8752 for each year the government can not determine whether the entity failed to make required_payments and to pay interest and penalties for the intermediate years or if the taxpayer failed to make a timely claim_for_refund of excess required_payments for those years please call if you have any further questions
